Citation Nr: 1209165	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran served on active duty from January 1951 to May 1953.  He died in September 2007.  The appellant seeks recognition as the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the RO in January 2008 that, in pertinent part, denied surviving spouse status on the basis that there was not a valid marriage under the laws of the appropriate jurisdiction at the time of the Veteran's death.  The appellant timely appealed.  

This appeal was previously before the Board in February 2010, at which time it was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran and the appellant were first married in 1958 but were divorced in 1993; they had six children together. 

2.  The Veteran remarried, but his new wife died in 1997.  

3.  As the Veteran and the appellant began to live together again as man and wife before the death of the Veteran and had children together before their purported remarriage, as they cohabitated continuously from that date until the Veteran's death, and as the appellant was unaware of any impediment to their marriage, the marriage is deemed valid for the purpose of entitlement to VA benefits.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits have been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j) , 3.50, 3.52, 3.53, 3.54, 3.205 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A, (West 2002); 38 C.F.R. § 3.159 (2011).  The Board has considered whether VCAA is applicable to this claim and finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989  (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  Moreover, as the decision is favorable to the appellant, the Board finds no prejudice toward her in proceeding with the adjudication of her claim. 

Recognition as a Spouse

The appellant contends that she is entitled to recognition as the spouse of the Veteran for the purposes of entitlement to basic eligibility for death pension benefits.  She acknowledges that she and the Veteran had divorced and that the Veteran had remarried.  However, she argues that several years after the Veteran was widowed, he moved back into her home, where they lived together as man and wife until his death.  She believes that they were married and argues that she was unaware of any impediment to their marriage. 

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  Additionally, the law provides that a spouse is a person of the opposite sex who is a husband or a wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A wife is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j); 3.50(a).

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j). 

Marriage is established by one of the following types of evidence: (1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record. (2) Official report from service department as to marriage which occurred while the veteran was in service. (3) The affidavit of the clergyman or magistrate who officiated. (4) The original certificate of marriage, if VA is satisfied that it is genuine and free from alteration. (5) The affidavits or certified statements of two or more eyewitnesses to the ceremony. (6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived. (7) Any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b). 

Where an attempted marriage is invalid by reason of legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

Where a surviving spouse has submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the undisputed facts indicate that the Veteran and the appellant were married in November 1958.  A copy of the marriage license is in the claims folder.  However, they were divorced in approximately 1993.  At some point, the Veteran remarried, but he subsequently notified VA that his new spouse died in June 1997.  Records indicate that the Veteran continued to receive VA benefits as an unmarried man until at least August 2005, as evidenced by an award letter dated that month.  The Veteran and the appellant reportedly had six children together, and a December 1971 birth certificate list the Veteran and the appellant as the parents of a child. 

In a Death Certificate issued on October 11, 2007, the Veteran was noted to have died on September [redcated], 2007.  The certificate lists his marital status as married, and lists the appellant as his spouse.  

The appellant submitted her claim for VA benefits on October 22, 2007.  She wrote that her relationship to the Veteran was "Divorced Spouse".  

The appellant submitted her VA Form 1-9 in June 2008.  She wrote that she and the appellant decided to get married in May 2005 when they drove from their home in Tennessee to Alabama and spent the night together.  She stated that it was her belief that this constituted a valid marriage in the state of Alabama and that it would be recognized in other states.  She also submitted a photocopy of a document with a brief description of the requirements for common law marriage in various states, including Alabama.  She stated that she and the Veteran had lived continuously together since that time.  The appellant also submitted at this time a copy of a receipt from a chapel for the Veteran's funeral, which indicated she had paid the expenses.  

The appellant has also submitted a copy of a sales contract from a monument company which shows that the Veteran's tombstone was to indicate that she and the Veteran were married in November 1958.  Written beneath that is the statement "Remarried May [redcated], 2007".  

In a letter received by VA in October 2008, the administrative assistant at a kidney dialysis facility wrote that the Veteran had come in for dialysis three times a week.  The Veteran had verbally indicated that he and the appellant were remarried in the early summer of 2007, and that he made references to his wife on numerous occasions, as he depended on her for his care.  

In an October 2008 statement, the appellant reported that she had undergone heart surgery in 2006.  Afterwards, the Veteran and one of their sons moved in with her as she could not be alone.  When her health improved she and the Veteran started traveling together for fun.  The appellant also made reference to a quote from the Veteran about the day they were remarried.  

In a March 2010 statement, the appellant's granddaughter states that her grandparents were living together at the time of the Veteran's death.  

A March 2010 letter from one of the sons of the Veteran and the appellant wrote that his parents were living together at the time of the Veteran's death.  A second March 2010 letter from another son repeats the same assertion. 

A March 2010 letter from the son-in-law of the Veteran and the appellant states that they resumed living together as husband and wife in 2005 and remained together until the Veteran's death in 2007.  

A March 2010 letter from the daughter of the Veteran and the appellant states that her parents were living together as husband and wife at the time of the Veteran's death.  

In a March 2010 statement, the appellant says that she and the Veteran were remarried in the state of Alabama and cohabited continuously thereafter.  She says that they were accepted as man and wife by their family and friends.  She adds that she did not realize there was an impediment to her marriage, and that they both believed themselves to be married.  

The record reflects that the Veteran and the appellant did not remarry in either a civil or religious ceremony subsequent to their 1993 divorce.  In spite of repeated requests to supply confirmation of such a ceremony, the appellant has failed to provide a copy or abstract of the public record of marriage, or a copy of the church record of marriage; an affidavit of the clergyman or magistrate who officiated; the original certificate of marriage, or the affidavits or certified statements of two or more eyewitnesses to the ceremony.  

Moreover, the Veteran and the appellant resided in Tennessee, which does not provide for common law marriage.  This constitutes an impediment to recognition of a purported common law marriage between the Veteran and the appellant.  

However, VA General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the purposes of VA benefits.  VAOPGCPREC 58-91 (June 17, 1991).  A common law marriage can still be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  This occurs if the marriage occurred one year or more before the veteran died or if there were children from the marriage; the claimant entered into the marriage without knowledge of the impediment; the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 C.F.R. § 3.52.  

In this case, appellant states that she was unaware of any impediment to a common law marriage, which she and the Veteran entered into in Alabama.  Also, there has been no claim filed by a legal surviving spouse, and the record shows that the Veteran's previous spouse is deceased.  Therefore, the remaining evidence must show that the Veteran and the appellant had remarried before his death and that they cohabited together until his death.  

The Board recognizes that the evidence in this case is conflicting, mostly as to when the Veteran and the appellant were remarried.  The appellant herself stated that she was the divorced spouse of the Veteran on her initial claim.  Various statements from the appellant, family members, and a medical administrator indicate that the Veteran and the appellant began to live together again and hold themselves out as man and wife either in 2005, 2006, or 2007.  

In some cases, the date on which the Veteran and the appellant began to live together as man and wife is relevant, as there may be a requirement that it be at least one year before the death of the Veteran.  However, in this case the one year requirement does not apply, as the Veteran and the appellant had six children together.  See 38 C.F.R. §§ 3.52, 3.54(d).  The Board finds that what is important and what the evidence consistently demonstrates is that the Veteran and the appellant were living together and holding themselves out as man and wife at the time of his death.  This is confirmed by the death certificate, the October 2008 statement from the medical administrator, and the numerous statements from family members confirming that the Veteran and the appellant were living together as man and wife at the time of the Veteran's death.  In addition, the appellant has submitted evidence that she paid for the Veteran's funeral and purchased a monument that indicates she and the Veteran were married, all of which occurred prior to her application for VA benefits.  She has denied having knowledge of any impediment to their marriage.  Finally, the October 2008 statement from the medical administrator indicates that the Veteran also believed that he and the appellant were married.  

Therefore, as the evidence shows that the Veteran and the appellant believed that they had remarried and that they had children together, as they lived together from the time of that marriage until the death of the Veteran, as the appellant entered into the marriage without knowledge of any impediment, and as there has been no claim filed by a legal spouse, the Board finds that their marriage is deemed valid for the purpose of entitlement to VA death benefits.  All reasonable doubt has been resolved in favor of the appellant in reaching this decision.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


